DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims necessitating amended grounds of rejection as below set forth.   Support for the amendments is found in the original filing.  No new matter is presented.
Amended and new grounds of rejection are below set forth.  The below rejections of the closest prior art (previously cited) are brought under section 103 due to overlapping ranges.  The remarks filed 9/03/2021 are not persuasive to overcome the below cited prior art for the reasons more fully below set forth.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The applicant has amended the particle size to “mm” which is millimeters a unit far larger than the previously recited microns (micro meters “μm”). There is no support, recitation or other indicia in the specification for a particle size in the range now claimed.  
Claim Interpretation/Introduction
The term “includes” is interpreted as “comprising” after giving it the broadest reasonable interpretation in view of the specification. 
The claimed particle size ranges are now recited in millimeters.
The average particle size of PTFE as claimed is larger than EITHER graphite OR larger than MoS2.
Re: rejections under section 103:  
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as obvious over Hakamata et al (US 2005/0139064) as evidenced by THE BEST DISPERSIBILITY PTFE MICROPOWDER | PTFE Solid Powder Lubricants KT/KTL Series｜KITAMURA LIMITED (kitamuraltd.jp)
(data information on particle size of commercial product cited and used in examples of Hakamata 2005/0139064 –the product therefore available as of 2005 - for convenience of applicant)
Regarding Claims 1-4 and 7-9:
Hakamata et al (US 2005/0139064) discloses a sliding apparatus with a fluorine plastic binder resin (Abstract)
 The resin includes polyamide-imide (PAI) and polyimide [0042] (see also claim 4 of reference) (meeting the limitation of claim 1 for a binder resin of a thermosetting resin and claims 2-3 for a polyamide-imide)
The resin includes PTFE, MoS2 and graphite dispersed in a resin (Fig. 3)(meeting the limitation of claim 1 for PTFE, molybdenum disulfide and graphite additive dispersed in the resin)

    PNG
    media_image1.png
    226
    343
    media_image1.png
    Greyscale

The fluorine plastic particle comprises PTFE [0026]
The fluorine particles (i.e. PTFE) are 5-40 vol. % preferably 15-35 vol. % [0042] (overlapping the claimed ranges of 10-30 % of claim 1) 
MoS2 and graphite of 2-20 vol. % [0043] (overlapping the claimed ranges including those of claim 1)
The reference teaches lubricant particles include MoS2 and graphite in proportion of 2 to 20 % by volume based on the total volume and the balance is 80-98 % vol. of the fluorine plastic particles and the binder resin [0043] (overlapping the claimed ranges)
The resin includes a polyamide imide such as commercially available PE 6000 by Hitachi [0050] (meeting the limitation for a binder resin made of a thermosetting resin of claim 1 and binder resin of claim 2-3)
The PTFE has average particle diameter of 2 to 20 microns [0045] (within the ranges of claim 1 as amended and overlapping the claimed ranges) such as commercially available KTL 8N [0049] (having an average particle size of less than 10 microns meeting the claimed range)
MoS2 with average particle diameter such as 25 microns commercially available by Sumitomo Mining Molypowder PB [051] (within the range of amended claims for less than 10 millimeters) 
Graphite with average particle diameter of 1 micron such as commercially available by Nippon Graphite CSSP [0052] (meeting the particle size of claim 1)(given the particles sizes set forth the average particle size will overlap the claimed range of less than 10 microns or 10 millimeters)
The examiner notes the MoS2 and graphite are both recited as lubricant additives to the composition as such it would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use similar size particles of each such that the MoS2 may be the same size as the graphite of 1 micron.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
The examiner notes Table 1:

    PNG
    media_image2.png
    384
    526
    media_image2.png
    Greyscale

(meeting the limitation for polyamide imide resin in an amount of 50-80 % of claim 4 meeting the amount of graphite of claim 1, meeting the amount of PTFE of claim 1) 
The above example showing volume % ranges of Gr (graphite) and PTFE (polytetrafluoroethylene) with a PAI (polyamide-imide) resin in the claimed ranges of claim 1, average particle size within range of claim 1 and PTFE particle size greater than graphite of claim 1, the resin as polyamide-imide of claim 1 and 2 and 3 and the binder content range within the range of claim 4 where there is more PTFE than MoS2)
The composition may further comprise SiO2, TiO2, SiC and Al2O3 (See claim 8 reference and [0044]) (meeting the limitations of instant claim 7 various oxides and carbides and dispersed in the binder resin).
The resin composition is used on sliding surfaces such as a swash plate type compressor and the like [0046] [0001] which comprise aluminum alloys [006][0008][0010] (meeting the limitations of claims 8-9 or in the alternative rendering 

    PNG
    media_image3.png
    356
    762
    media_image3.png
    Greyscale

THE BEST DISPERSIBILITY PTFE MICROPOWDER | PTFE Solid Powder Lubricants KT/KTL Series｜KITAMURA LIMITED (kitamuraltd.jp)
Showing the PTFE average particle size in the example being larger than that of the graphite as above recited (meeting the limitation of claim 1 for larger than graphite) 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No.16461069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application like the instant application claims a sliding member with a base material, a coating of polyamide imide, a PTFE dispersed in the polyamide imide and at least one of graphite and MoS2 dispersed in the binder resin in overlapping ranges.  The amended claims of co-pending 16461069 now recite the average particle size diameter of less than 5 microns (within the instant claimed range – providing overlapping ranges).
The claims are drafted as “comprising” (MPEP 2111) which thereby permit additional components and qualities to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 9/03/2021 have been fully considered but they are not persuasive.   
Applicant argues the claimed particle ranges distinguish the instant claims from the cited prior art this is not persuasive.  The examiner notes that the applicant has amended the particle size to “mm” which is millimeters a unit far larger than the previously recited microns (micro meters “μm”)The reference as more fully above set 2 and teaches the components in overlapping particle size ranges:
The PTFE has average particle diameter of 2 to 20 microns [0045] and MoS2 with average particle diameter such as 25 microns commercially available by Sumitomo Mining Molypowder PB [051] (within the range of amended claims for less than 10 millimeters) Graphite with average particle diameter of 1 micron such as commercially available by Nippon Graphite CSSP [0052] (meeting the particle size of claim 1)(given the particles sizes set forth the average particle size will overlap the claimed range of less than 10 microns or 10 millimeters)
The examiner also notes the MoS2 and graphite are both recited as lubricant additives to the composition as such it would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use similar size particles of each such that the MoS2 may be the same size as the graphite of 1 micron.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  
Applicant argues the particle size of MoS2 is not taught to be smaller than PTFE.  First the examiner notes the claims do not require same – only that either the graphite or MoS2 be smaller than PTFE. Notwithstanding same, the ranges of particle size of MoS2 are not limited to the examples.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))  No evidence of criticality of the instantly claimed ranges is provided MPEP 2144.05.

For the above reasons the rejections are maintained.  The applicant is reminded to review additional cited relevant prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying the prior office actions as well as the PTO 892 accompanying this office action for additional cited prior art.  For example:
Maier et al (US 2008/0383021) teaching a connecting rod with a bearing surface and slid bearing surface with a coating [0001](Abstract) the bearing made from known metal allow layers [0012] the coating has a resin of a polyamide imide and solid lubricant particles of graphite, MoS2 boron nitride and PTFE [0022]  and mixtures thereof (Claim 2 reference) the base resin of polyamide imide contains a mixture of MOS2, graphite of particle size 1-3 microns as a solid lubricant [0029] 
Tanaka (US 2008/0312357) teaching a bearing of aluminum alloy or copper alloy with a sliding layer of a polymer allowed resin binder 1-75 wt. % solid lubricant dispersed therein (abstract) The resin is PAI [0025] and slid lubricant incudes PTFE, graphite, MO@s and tungsten disulfide [0027] the composition may further comprise boron nitride, aluminum oxide, silicon oxide, titanium oxide, a carbide such as silicone carbide [0035] 
Kawakami et al (US 4,898,905) teaches a sliding boundary lubricant for improved wear resistance, low friction property and seizure resistance comprising 10 to 69 % polyamide-imide, 30-68% graphite and 1- 30 % PTFE, MOS2 and/or BN or 20-90% polyamide imide 0.5 to 20 % clay, silica, and/or alumina and at least 5 % and balance graphite (Abstract)  See tables 1 and 2.
Sugioka et al (US 2004/0259741) discloses a composition for a sliding member comprising a polyamide imide resin and a solid lubricant of PTFE (See claims 1, 6 and 9 of reference) and [0033]
Yamasaki et al (US 2015/0057199) discloses a composition for a sliding member (Abstract) comprising resin of a polyamide-imide [0022] the composition comprises a solid lubricant PTFE [0031] having particle size of 0.2 to 20 microns [0032] the solid lubricant is 5-30 % of the coating film [0033] additional lubricant may be used such as molybdenum disulfide, boron nitride, etc. [0040] applied to a sliding member [0049] 

    PNG
    media_image4.png
    226
    517
    media_image4.png
    Greyscale

The binder resin:  polyamide-imide (PAI) HPC-5012-32 by Hitachi and the solid lubricant PTFE Fluon L173J by Asahi Glass Co [0048] (7 microns:  http://www.matweb.com/search/datasheet.aspx?matguid=b02dfe1af7e64a46b15a7e3eb945b731&ckck=1) applied to sliding surface [0051]
Makino et al. (US 2012/01011011) discloses a sliding member coated with a composition of a binder resin, an abrasion inhibiting member and a solid lubricant in a range of 0-15 pbw with respect to 100 pbw  (Claim 1 reference) the abrasion inhibiting member is 1-100 pbw to 100 pbw of the resin (Claim 2 reference) the solid lubricant includes one or more of PTFE, MoS2, PTFE, tungsten disulfide etc. (See claim 3) the binder resin includes polyamide imide (Claim 5 reference and the composition is coated on a sliding member (Claim 6 reference) 
A polyamide imide binder resin, alumina, PTFE are compositions 1-30 [0035] and polyamide imide with MoS2 are shown in Table 2
The data shows PTFE and MoS2 are substantially the same results/tendencies with no significant difference the allowable amount of MOS2 may be higher than PTFE when used alone/without PTFE [0047]
Yamane et al (US 2011/0052112) discloses a sliding member with a coating resin (Abstract) the resin includes polyamide imide resin which are preferred [0031] the resin includes lubricants such as PTFE, graphite, MoS2, boron nitride and mixtures of two or more lubricants.  The average particle size of the solid lubricants is from 0.1 to 45 microns.  Titanium oxide particles and the like may be added as a friction controlling agent of particle size average 1 nm to 10 microns.  The solid lubricant is in the resin from 30-60 vol. % [0032] a base member of a swash plate (i.e. sliding member)  is treated with the coating of polyamide  imide resin, and 20 vol. % PTFE by Kitamura Ltd and 20 % vol. graphite by Nippon Graphite with average particle size is 1 micron [0041] 
Goto (US 2013/0159764) discloses a surface treated with a coating of polyamide imide resin with a mixture of MoS2 and PTFE and titanium oxide [0144] the titanium oxide has a mean particle diameter of 0.02 microns (meeting the limitation for a hard particle and diameter less than 10 microns) the solid lubricant coating is 28 microns thick and the lubricating powder mass ratio of 3.8 and titanium oxide ratio of 10.2 relative to 100 parts resin [0128] 
    PNG
    media_image5.png
    89
    274
    media_image5.png
    Greyscale
(Table 6 ex 13)

    PNG
    media_image6.png
    229
    844
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    257
    571
    media_image7.png
    Greyscale

On a threaded joint which is subjected to sliding friction [0065] [0125]
(while the overall teachings of the reference are relevant and not limited by the examples the examiner notes that the PTFE mean diameter of the examples does not meet claim limitation for PTFE to be larger)
swash plate (i.e. sliding member) with a lubricating film made of a coating film with binder resin of polyamide imide and solid lubricant of PTFE and graphite (Abstract) the swash plate is slidable [0016] (meeting the limitations of claim 8 – instant specification [0018-0019 recognizes swash plate sliding member) 
The PTFE is 1-15 microns and the graphite is 1-10 microns (overlapping the limitation for average particles size of additive of 10 microns or less esp. where PTFE larger than the MoS2 esp. where there is no MoS2). PTFE lowers friction coefficient of the lubrication film under high speed sliding conditions to prevent wear and ablation of the film surface.  The PTFE is 40-70 pbw preferably 50-60 pbw and graphite is 10 to 20 pbw or 5 to 15 pbw [0023] (meeting MoS2 of zero of claim 6) 
Graphite is used in amounts of 1- 20 pbw or 5 to 15 pbw [0023] 
Given the mass ranges and densities of the components the composition taught by the prior art will possess overlapping ranges by volume.  
Examples include:

    PNG
    media_image8.png
    686
    595
    media_image8.png
    Greyscale

The PAI (polyamide imide) is 100 pbw the PTFE (polytetrafluoroethylene) is 50 pbw and the Gr (graphite) is 5 pbw and BPER is 2 pbw  in example 1:  157 pbw total making PAI 63.7% by wt., the PTFE 31.8 wt. % and Gr 3.2 % and zero MoS2 meeting claims for all three.
Example 17 at [0033]: 100 pbw polyamide-imide, 5 pbw bisphenol A, 55 pby polytetrafluoroethylene and 25 pbw graphite.  Total parts by weight is 185.  
Polyamide imide 100/185 * 100= 54.05 wt.%
PTFE 55 pbw/185 total pbw * 100 = 29.73 wt. % 
The average particle size of the PTFE is 10 microns and the average particle size of the graphite is 4 to 5 microns [0025] (meeting the claimed particle size of claim 1)(meeting and within the claimed ranges)
The material is applied to the surface of a swash plate (i.e. sliding mechanism comprising a basic material) [0025] The swash plate (i.e. base material) is iron based, copper based or aluminum based [0020] (meeting the limitations of new claim 9 for iron or copper or aluminum based alloy)
	While the reference provides examples in weight, the apparent density of KTL 10N – the polytetrafluoroethylene in the referenced examples is such that the % by volume will fall within the claimed range of 10-30 vol. % 
The PAI (polyamide imide) is 100 pbw the PTFE (polytetrafluoroethylene) is 50 pbw and the Gr (graphite) is 5 pbw and BPER is 2 pbw  in example 1:  157 pbw total making PAI 63.7% by wt., the PTFE 31.8 wt. % and Gr 3.2 % and zero MoS2 meeting claims 5-6.
PTFE 31.8 wt. %/ 2.1 specific gravity (density of over density of water which is 1) = 15.14% volume (or 14.45% volume for 31.8 wt. % /2.2 specific gravity) The density of graphite is 2.266.
The PTFE is 40-70 pbw against 100 pbw of the binder resin and the graphite is 1 to 20 pbw against 100 pbw of the binder resin. [0023] and claim 1 of reference.  The amount of PTFE and graphite can be adjusted for optimal adhesion time [0034]  
The examiner maintains that absent one of ordinary skill in the art at the time of filing the invention can ascertain the appropriate amount of resin, PTFE, graphite, etc. to afford appropriate adhesion times to the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))



    PNG
    media_image9.png
    580
    935
    media_image9.png
    Greyscale

untitled (quatek.com.cn)

Tanaka et al (US 6,305,847) discloses a bearing with a resin coating such as polyamide imide (C1 L65-57, C2 L5-10), a solid lubricant such as one or more of PTFE, graphite and MoS2 in an amount of less than 80 vol. % (C2 L58-64) and a hard particle for wear resistance of not more than 5 vol.% (C2 L66-C3L4) the hard particles include oxides such as Al2OC3, CoO-Al2O3, etc., nitrides TiN, Si3N4, carbides SiC TiC Wc fluorides and hard metals such as Ni, Mo and Fe and the slide for anti-seizure properties (C3 L3-14)  The hard particles are 0.05 to 5 microns (C3 L12-14)(meeting the limitation for less than 10 microns)  The composition coats a sliding bearing (C3 L33-39) 
 (US 5,427,698) discloses a lubricant coating comprising a synthetic resin, a solid lubricant and a friction coefficient adjuster (Abstract) the resin includes polyamide imide resin (C2 L35-38) the resin is in an amount of 20-80 wt. % or 30-60 wt. % (C2 L45-52) The solid lubricants are not limited and include sulfides such as molybdenum disulfide and PTFE and graphite and boron nitride and may be used in combinations of two or more or individually.  It is preferable to combine a sulfide (i.e. MoS2) and a fluoride (i.e. PTFE) to provide excellent load and peeling performance.  The fluorides are used in amounts of 50-200 pbw per 100 pbw of sulfide (C2 L53-67 overlapping the limitation of claim 5 for PTFE greater than MoS2)) the solid lubricants are used in amounts of 20-80% or 30-60 wt.% based on total coating composition (C2 L65-C3 L3) 
The friction adjusters include carbon fibers, silicon dioxide, silicon carbide silicon nitride, etc. which enhance abrasion resistance (C3 L7-120) and have a diameter of 100 microns or less (C3 L22-33 overlapping the claimed range) in amounts of 5-30 wt.% or 50 % or less (C3 L35-40) 

    PNG
    media_image10.png
    68
    1072
    media_image10.png
    Greyscale

40% polyamide-imide resin, and 40% MoS2 and PTFE at 5:100 each (same amounts) and carbon fiber (i.e. hard particle) at 20% 

    PNG
    media_image11.png
    414
    635
    media_image11.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796